

	

		II

		109th CONGRESS

		1st Session

		S. 1557

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Coburn (for himself and

			 Mr. DeMint) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  provide for a program at the National Institutes of Health to conduct and

		  support research in the derivation and use of human pluripotent stem cells by

		  means that do not harm human embryos, and for other purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Respect for Life Pluripotent Stem Cell

			 Act of 2005.

		2.Findings

			The Congress

			 finds as follows:

				(1)Stem cells may be

			 derived from various sources, including adult tissue, umbilical cord blood, and

			 living human embryos. The use of cells from embryos has drawn great interest in

			 the scientific community but also raises very serious ethical concerns for many

			 Americans, because as practiced today it requires the destruction of human

			 embryos to obtain their cells.

				(2)The President's

			 Council on Bioethics in its May 2005 White Paper: Alternative Sources of

			 Pluripotent Stem Cells, describes several potential methods to derive

			 stem cells like those now derived through the destruction of embryos, but which

			 would not involve doing harm to embryos. Some methods propose to involve

			 embryos in ways that do not harm them, while others propose to reprogram adult

			 cells to produce cells with the capabilities of embryonic stem cells without

			 producing or involving embryos at all.

				(3)Such proposals

			 should be thoroughly tested in animal models before being applied to humans, to

			 establish that they do not involve creating or harming human embryos.

				(4)Several

			 scientific reports also suggest that some subclasses of adult stem cells

			 (derived from postnatal tissues, umbilical cord blood, and placenta) show a

			 flexibility comparable to that of stem cells now derived through the

			 destruction of embryos.

				(5)American

			 scientists should be encouraged to pursue all ethical avenues of stem cell

			 research and to explore morally uncontroversial alternatives to research

			 requiring the destruction of human embryos.

				3.Derivation of

			 stem cells without harming embryos; research through National Institutes of

			 Health

			Part B of title

			 IV of the Public Health Service Act (42 U.S.C. 284) is amended by adding at the

			 end the following:

				

					409J.Basic and

				applied research on derivation and use of pluripotent stem cells without

				harming embryos

						(a)DefinitionsIn

				this section, the following definitions apply:

							(1)Human

				embryoThe term human embryo includes any

				organism, not protected as a human subject under 45 CFR 46 as of the date of

				the enactment of the Respect for Life Pluripotent Stem Cell Act of 2005, that

				is derived by fertilization, parthenogenesis, cloning, or any other means from

				one or more human gametes or human diploid cells.

							(2)Pluripotent

				stem cellThe term pluripotent stem cell means a

				cell that can in principle be differentiated to produce all or almost all the

				cell types of the human body, and therefore has the same functional capacity as

				an embryonic stem cell, regardless of whether it has the same origin.

							(b)In

				generalWith respect to producing stem cell lines for important

				biomedical research, the Director of NIH shall, through the appropriate

				national research institutes, provide for the conduct and support of basic and

				applied research in isolating, deriving and using pluripotent stem cells

				without creating or harming human embryos. Such research may include—

							(1)research in

				animals to develop and test techniques for deriving cells from embryos without

				doing harm to those embryos;

							(2)research to

				develop and test techniques for producing human pluripotent stem cells without

				creating or making use of embryos; and

							(3)research to

				isolate, develop, and test pluripotent stem cells from postnatal tissues,

				umbilical cord blood, and placenta.

							(c)Prohibitions

				regarding harm to human embryosResearch under subsection (b) may

				not include any research that—

							(1)involves the use

				of human embryos;

							(2)involves the use

				of stem cells not otherwise eligible for funding by the National Institutes of

				Health;

							(3)involves the use

				of any stem cell to create or to attempt to create a human embryo; or

							(4)poses a

				significant risk of creating a human embryo by any means.

							(d)Authorization

				of appropriationsFor the purpose of carrying out this section,

				there are authorized to be appropriated $15,000,000 in fiscal year 2006, and

				such sums as may be necessary for each of the fiscal years 2007 through 2010.

				Such authorization is in addition to other authorizations of appropriations

				that are available for such

				purpose.

						.

			

